DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-20 are pending in this application. Applicant’s election without traverse of Group I in the reply filed on 01/12/2022 is acknowledged. Claims 8-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II-III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/12/2022.
Claims 1-7 have been examined in this application. This communication is the first action on the merits. As of the date of this communication, no Information Disclosure Statement (IDS) has been filed with this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A) The phrase “cutting the floor covering member to . . . a predetermined thickness” in Claim 1, lines 5-6 renders the claim indefinite because it is not clear if this is a separate step from reducing the thickness of the floor covering member above, or somehow you both reduce the thickness and then cut 

B) Claims 2-7 are also rejected due to their dependency on Claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 7,819,730 to Ascroft in view of US Patent Publication Number 2019/0170390 A1 to Kennedy.

A) As per Claim 1, Ascroft teaches a method of manufacturing a vent system for a finished floor (Ascroft: Figures 1-3) comprising: 
providing a floor covering member (Ascroft: Figure 2)

cutting a plurality of first vent openings in the floor covering member (Ascroft: Figure 2, vent slots); 
providing a metal layer comprising a plurality of second vent openings (Ascroft: Figure 3 with vent slots); and 
adhering the metal layer to the bottom surface of the floor covering member with the plurality of first vent openings in alignment with the plurality of second vent openings to form a vent system (Ascroft: Col. 3, lines 30-33), 
wherein the floor covering member is the same material as the finished floor (Ascroft: Figures 1-2, both wood such that grain direction matches).
Ascroft does not teach reducing a thickness of the floor covering member by removing material from a bottom surface of the floor covering member.
However, Kennedy teaches reducing a thickness of the floor covering member by removing material from a bottom surface of the floor covering member (Kennedy: Paragraph 0029, lines 1-6).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Ascroft by reducing the covering member thickness, as taught by Kennedy, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Ascroft with these aforementioned teachings of Kennedy with the motivation of insuring the covering member is flushing with the surrounding flooring.

B) As per Claim 2, Ascroft in view of Kennedy teaches that the floor covering member is a solid wood flooring (Ascroft: Col. 1, lines 15-18), an engineered wood flooring, a laminated flooring, a luxury vinyl plank (LVP), or a cork plank.

C) As per Claim 3, Ascroft teaches all the limitations except that the metal layer comprises steel.
However, Kennedy teaches the metal layer comprises steel (Kennedy: Paragraph 0029, line 6).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Ascroft by making the metal steel, as taught by Kennedy, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Ascroft with these aforementioned teachings of Kennedy since each individual element and its function are shown in 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

D) As per Claim 4, Ascroft in view of Kennedy teaches all the limitations except explicitly that the metal layer has a thickness that ranges from 0.1 to 0.2 inches.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to make the metal layer 0.1-0.2 inches thick, since it has been held that where the general conditions of a claim are disclosed in the prior art (this metal layer), discovering the optimum or workable ranges involves (MPEP 2144.05 II. A) only routine skill in the art.
In addition, it is observed that thickness of the metal layer is a result effective variable because the thicker it is the stronger it is but the more space in the flooring it takes up.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the metal layer 0.1-0.2 inches thick, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).

E) As per Claim 5, Ascroft in view of Kennedy teaches all the limitations except explicitly that that a ratio of a collective area of the plurality of first vent openings to a total area of the vent system ranges from 0.4 to 0.55.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to make the ratio 0.4-0.55, since it has been held that where the general conditions of a claim are disclosed in the prior art (about half the area taken up by openings), discovering the optimum or workable ranges involves (MPEP 2144.05 II. A) only routine skill in the art.
In addition, it is observed that the ratio of open area is a result effective variable because the more opening area, the more airflow, but the weaker the structure becomes.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the ratio 0.4-0.55, since it 

F) As per Claim 6, Ascroft in view of Kennedy teaches that the metal layer is attached to the bottom surface of the floor covering member with an adhesive (Ascroft: Col. 3, lines 30-33).

G) As per Claim 7, Ascroft in view of Kennedy teaches that an amount of the reduced thickness of the floor covering member is the same as a thickness of the metal layer (Kennedy: Paragraph 0029, lines 1-6, also shown in Figure 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A) US Patent Number 9,777,475 B2 to Yasinskiy, drawn to a flush vent cover with flooring material
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/Allen R. B. Schult/Primary Examiner, Art Unit 3762